Citation Nr: 0021118	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from December 1991 to December 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In July 1999, the Board denied service connection for a right 
knee disorder.  The veteran appealed that decision, and in 
January 2000, the United States Court of Appeals for Veterans 
Claims, pursuant to a Joint Motion for Remand, remanded to 
the Board the issue currently at hand.  


FINDING OF FACT

A pre-existing right knee disorder did not permanently 
increase in severity during active service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a preliminary matter, the Board finds that the veteran's 
claim service connection for right knee disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed.  For the reasons stated below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disorder.  

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; and that presumption 
may be rebutted only by clear and unmistakable evidence that 
a disability existed prior to service.  38 U.S.C.A. § 1111; 
see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 
4 Vet. App. 331 (1993).  Furthermore, a preexisting injury or 
disease is presumed to have been aggravated by service if 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran's service medical records disclose that he had a 
history of a right knee disorder when he entered active duty.  
A July 1990 report of a medical history provided in 
connection with the veteran's entrance examination noted that 
the veteran had undergone arthroscopic surgery on the right 
knee prior to service.  However, on examination, his lower 
extremities were evaluated as normal; a defect of the right 
knee was not noted, and the presumption of soundness at 
service entrance attached.  The Board must, therefore, 
consider whether the presumption of soundness has been 
rebutted by clear and unmistakable evidence.

After his separation from service in December 1996, the 
veteran was afforded a VA general medical examination in 
October 1997.  At that examination, the veteran provided the 
following history: "He injured his right knee prior to going 
into the service and at age 20 in 1990.  He had surgery in 
which cartilage had become stuck in a position where this 
patient was unable to flex his knee well, and this knee aches 
all of the time."  The veteran also stated that his 
postservice job on an automobile assembly line exacerbated 
his right knee problem.  On examination,  range of motion of 
the knees was full; there was no tenderness to deep 
palpation, and no instability.  The pertinent diagnosis was 
"Traumatic injury to the right knee incurred before service 
began."

In October 1999, at a private hospital, the veteran underwent 
a right anterior cruciate ligament reconstruction.  At that 
time, he gave the following history: "He injured his right 
knee as a baseball player at age 15.  He subsequently had a 
cartilage removed in 1990 and joined the Marine Corps and had 
some pain in the knee and left the Marine Corps.  He has had 
increasing pain complaints and had some instability."  

The Board finds that the information reported by the VA and 
private physicians after the veteran's separation from 
service and, especially, the diagnosis rendered by the VA 
examiner, establishes that the veteran had a right knee 
abnormality at service entrance, and the presumption that the 
veteran's right knee was sound at service entrance has been 
rebutted by clear and unmistakable evidence.  The question 
thus becomes whether the veteran's pre-existing right knee 
disorder was aggravated by service.

The veteran's service medical records document intermittent 
complaints of right knee pain.  In December 1991, he 
complained of pain in the right knee of three days duration; 
a physical examination revealed full range of motion and no 
abnormality.  A September 1995 report of a periodic 
examination reflected a history of occasional right knee 
swelling.  In September 1996, the veteran complained of right 
knee pain with running and was placed on light duty. Service 
medical records, however, do not document an overall increase 
in the underlying objective pathology of the veteran's pre-
existing right knee disorder, such as instability or 
increased limitation of motion.  At an examination for 
service separation in October 1996, the veteran's lower 
extremities were evaluated as normal.   

As noted above, the October 1997 VA examination revealed full 
range of motion and no tenderness or instability of the knee, 
with a diagnostic impression of traumatic injury to the right 
knee incurred before service began.  The Board finds that the 
paucity of current objective clinical findings demonstrates 
that, although the veteran may have experienced temporary 
flare-ups of his pre-existing right knee disability in 
service, there was no worsening of the underlying condition.  
The Board, therefore, concludes that a pre-existing right 
knee disorder was not aggravated by service.  38 U.S.C.A. 
§ 1110.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for a right knee 
disorder, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).
  

ORDER


Service connection for a right knee disorder is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

